





[exhibit101001.jpg] [exhibit101001.jpg]

Exhibit 10.1




October 25, 2012




Carl D. O’Connell

116 Main Street

Irvington, NY 10533







Dear Carl,




Further to your recent conversation with Bob Moussa, I am pleased to confirm our
offer of employment as follows:




1)

Position Title: President/CEO Competitive Technologies, Inc.

2)

Trial Period: Mutually agreed to be 60 (sixty) days from starting date.

3)

Base salary: $ 250,000 pa, rising to $ 300,000 pa upon satisfactory completion
of the trial period.

4)

Bonus: 100% of base, subject to meeting clearly defined and board approved goals
and objectives within given time frames. Payment of the bonus to be a
combination of cash and equity.

5)

Stock Options: You will be granted one million incentive options that will be
subject to a new stock option plan that will put into effect by the company. Key
elements of the plan are that these options will vest over a five year period
and will be subject to a dribbling clause.

6)

Benefits: You will be enrolled in the company’s benefit program for medical,
dental and vision. Details of the program will be communicated to you under
separate cover.

7)

Board Position: As CEO, you will be a member of the Board.

8)

Start Date: November 1st, 2012.

Carl, I would like to echo Bob’s comments concerning the Board’s excitement at
having someone of your caliber and experience join our company and start
implementing the appropriate strategies to make Calmare the success that it
deserves to be.  I understand from Bob that you asked for written confirmation
that the company will be in a position to meet your salary and expense
reimbursements in cash and I hereby give you that commitment.




Welcome on board.

Accepted







___________________________

___________________________




Peter Brennan

Carl O’Connell

Chairman





1375 Kings Highway East, Suite 400   •   Fairfield, CT 06824   •   203.368.6044
  •   Fax: 203.368.5399

email: CTT@CompetitiveTech.net   •   www.CompetitiveTech.net


